Title: To George Washington from Maj. Gen. Thomas Conway, 23 April 1778 [letter not found]
From: Conway, Thomas
To: Washington, George

Letter not found: from Maj. Gen. Thomas Conway, 23 April 1778. GW wrote Gouverneur Morris on 18 May: “I am told that C—nw—y (from whom I have received another impertinent Letter dated the 23d Ulto demanding the commd of a division of the Continental Army) is, through the medium of his friends solliciting his Commission again.” Conway wrote Henry Laurens on 18 May, “I have wrote to you, Sir, the 22d of Last month and Likewise to General Gates presidt. of the Board of War, and to General Washington commander in Chief” (Laurens PapersPhilip M. Hamer et al., eds. The Papers of Henry Laurens. 16 vols. Columbia, S.C., 1968–2003., 13:327). There Conway indicated that his letter to GW was similar in content to Conway’s letter to Laurens of 22 April, for which, see ibid., 169–70.